Citation Nr: 1731661	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-24 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from March 2003 to July 2003 and March 2005 to June 2006 as a dental specialist, including with service in Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in New York City, New York.

In September 2010, the RO granted an initial rating of 10 percent for radiculopathy of the lower right extremity effective April 2010, the date the claim was received.  In July 2011, the RO continued the 10 percent rating after considering additional evidence regarding the spine and peripheral nerves.

In April 2015, January 2016, and September 2016, the Board remanded the claim to afford the Veteran a VA examination with proper notice to assess the current severity of the Veteran's radiculopathy of the right lower extremity.  However, for reasons discussed below, the Agency of Original Jurisdiction (AOJ) was unable to afford the Veteran an examination.  The claim is once again before the Board.


FINDING OF FACT

The Veteran's service-connected right lower extremity radiculopathy is manifested by mild incomplete paralysis of sciatic nerve with numbness, pain, occasional loss of sensation, difficulty in walking more than short distances, but with no palpable muscle spasm; normal tone, reflexes, and motor strength; and no muscle atrophy.


CONCLUSION OF LAW

The criteria for an initial rating for radiculopathy of the right lower extremity in excess of 10 percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.120, 4.123, 4.124, 4.124a. Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In the most recent remand in September 2016, the Board remanded the claim for further development, namely associating outstanding VA medical records, scheduling a VA examination, and to issue an SSOC after adjudicating the claim.  Outstanding VA medical record were obtained, an examination was scheduled (which the Veteran did not attend), and the AOJ provided an SSOC to the Veteran after readjudication.  For these reasons, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

Duty to Notify

Because service connection has been granted and an initial disability rating and effective date have been assigned for the disability on appeal, the purpose for serving notice has been fulfilled and further VCAA notice is unnecessary.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist

VA has met the duty to assist the Veteran in the development of the claim being decided because his service treatment records, service personnel records, and lay statements have been obtained and appear to be complete.  In addition, VA obtained relevant post-service treatment records.  

The Veteran has undergone VA examinations.  The Veteran was previously provided VA examination regarding his radiculopathy of the right lower extremity in May 2010 and February 2011, and the VA examinations provided information regarding the Veteran's radiculopathy of the right lower extremity.  

The Board, in a decision dated April 2015, found that the duty to assist required a new examination to determine the current severity of the Veteran's disability.  The Veteran had been scheduled for a VA examination in compliance with the prior remand to determine the current extent of his disability.  The Veteran did not respond to VA notice regarding scheduling a new examination and did not provide good cause for failure to appear for an examination.  In the course of three remands (in April 2015, January 2016, and September 2016) for a new VA examination regarding the current severity of the Veteran's disability, the Veteran was issued three SSOCs and numerous other documents providing notice concerning his claim.  All of these either were not responded to or returned as undeliverable because the Veteran no longer resided at the address he provided.  The Veteran also has not updated the two phone numbers he provided to the VA or has chosen not to respond to phone calls.  A June 2014 treatment note reported the Veteran had recently been in India for about a month and was "returning to India in Sept[ember]."  There has been no contact with the Veteran reported in documents after September 2014.  He appears to have last had contact with the VA about three years ago regarding treatment and has not followed-up to VA attempts to contact him, despite being called multiple times. There is no record of a new address.  

The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran having failed to cooperate with the VA's efforts to assist him in providing a more recent examination, the VA has meant its duty to assist to the extent mandated by law.

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  For the above reasons, the duties to notify and assist have been met to the extent possible, all due process concerns have been satisfied, and the appeal may be considered on the merits. 

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1.  

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as can be determined by record, the disability has not materially changed and a uniform evaluation is warranted.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Initial Rating

The Veteran served as a U.S. Army dental specialist, including service in Southwest Asia in 2005 through 2006.  He contends his lower right radiculopathy is worse than indicated by his initial rating, that tingling and burning has increased in frequency in his feet and right thigh, including lost sleep and causing him to wake frequently in the night due to leg pain.  See September 2011 Notice of Disagreement; August 2013 VA Form 9.

Incomplete paralysis of the sciatic nerve warrants a 10 percent rating if mild, a 20 percent rating if moderate, 30 percent if moderately severe, and 60 percent if severe with marked muscular dystrophy.  Complete paralysis is not indicated in this case.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The words "moderate" and "severe" are not defined in 38 C.F.R. § 4.124a.  As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

As the Veteran did not respond to requests from the VA, a decision will be made on the evidence of record.  38 C.F.R. § 3.655.  The Veteran having failed to appear for an examination connected to the assigning of an initial rating as a downstream issue from an original claim, the claim will be decided based upon the evidence of record.  Id.

The Veteran's radiculopathy of the righty lower extremity is associated with his service connected degenerative joint disease of the lumbar spine.  

VA treatment notes from June 2009 to May 2010 report that the Veteran had numbness from his back to the plantar surface of both feet with gradually developing thigh and leg pain and paresthesia, usually dull with sharp pain aggravated by standing, running, lifting, or bending and better with stretching and use of over the counter pain medications.  Muscle power, strength, and resistance were reported as normal over this period with no atrophy and normal calf development.  Pain levels were reported from a 1 (lowest) to an 8 (worst).  Veteran also described pain and tingling sensation along lateral aspect of right thigh and leg with numbness and pain in the left thigh, leg, and foot with intermittent numbness.

A March 2010 VA neurology report documented that an electromyogram (EMG) was suggestive of right side chronic L4-L5 radiculopathy down right extremity.  In an MRI the same month, the Veteran also had minimal to mild degenerative changes at L3-L4, with minimal desiccation of disc with mild diffuse bulging of annulus and laxity of the ligamenta flava seen producing minimal to mild central spinal stenosis and minimal bilateral neural foraminal impingement.  Follow-up VA treatment records showed continued reports of the prior noted symptoms (low back pain and chronic lumbar radiculopathy and complaints of numbness, paresthesia, and pain in the right leg and burning in the foot) and treatment with gabapentin, flexural, and Advil and recommendations of physical therapy.  See VA treatment notes dated from March 2010- June 2014 (reporting, additionally, physical examinations were largely normal for muscle strength and tone).  Additional VA treatment notes reported that the Veteran had intact sensation to light touch.

A May 2010 VA spine examination reported that the Veteran had low back pain with persistent moderate paresthesia in the feet and anterior thigh.  Duration was listed as "five months" for "incapacitating episodes of back pain in the past 12 months."  It is unclear if this referred to when an incapacitating episode occurred or to duration - although, given that the Veteran reported only four days of incapacitating episode(s) the following year, it would appear to be a reference to when the last incapacitating episode happened and not to the duration of the incapacitating episode itself.  There were no flare-ups.  Veteran walked unaided and had no issues with activities of daily life.  Veteran had normal gait and level pelvis.  A neurological examination found diminished sensation in the right anterior thigh with normal muscle movement and normal reflexes.  The examiner noted low back pain to right thigh and numbness to plantar surface of both feet.  

An EMG found right side chronic L4 and L5 radiculopathy with a notation that "[h]as numbness and tingling in the bottom of both feet [and] always numb when sitting on the right[.] [B]ack of calf is tingling and feels [like] fine needles in foot.  This is on both sides equally.  This pain is more on right than left but present on both sides."  Veteran denied weakness, but had problems with right leg giving out.  Other findings on examination were normal, besides a note that sensory "[v]ibration is felt less on the toes than the ankles and less on the ankles than the knees."

Upon reviewing a neurological report from March 2010, the examiner noted:  

[T]he claimant does NOT have peripheral neuropathy of the bilateral feet.  He has right sided chronic L4 and L5 radiculopathy as diagnosed on the EMG/NCV.  He does not have any diagnosis of the left lower extremities.  This right L3/L4 radiculopathy is at least as likely as not related [to] lumbar spine condition.

The Veteran was given bilateral knee braces in June 2010.  A June 2010 VA progress note, with an addendum note also in June 2010, reported follow-up treatment for radiculopathy and that the Veteran started on gabapentin and had chiropractic care.  The Veteran had pain in lower back radiating to right leg and this was associated with paresthesia in the sole of his feet and right knee buckling.  The Veteran denied falling.  The Veteran had 5/5 strength of lower extremity, but with decreased sensation anterolateral thigh on right.  Assessment was radiculopathy and paresthesia secondary to DJD and disc bulging L3-L4 causing minimal to mild central spinal stenosis and impingement bilaterally.

In February 2011, an examiner undertook a VA spine and peripheral nerve examination of the Veteran.  The examiner noted that the Veteran had constant pain and tingling/burning sensation in his feet.  Pain level was usually 5 or 6 out of 10, but up to 9 out of 10 for feet.  The Veteran described his pain severity as moderate to severe.  The Veteran reported one incapacitating episode requiring physician prescribed bed rest in the last 12 months, lasting for about four days. 

In the February 2011 examination, the Veteran complained of having paresthesia of the feet occasionally and constant pain.  The Veteran walked unaided, but required a brace, although he was not wearing a brace the day of the examination.  The Veteran reported he "can usually walk 5 blocks without issue," but had difficulty driving, washing, and dressing.  The examiner found that the Veteran had normal gait, but with stiffness secondary to guarding.  A sensory examination found no atrophy of the lower limbs, intact muscle tone, and normal reflexes of the lower limbs without any pathological reflexes.  Physical examination showed that motor strength was normal at 5/5 throughout.  Non-organic signs were right leg numbness with decreased range and guarding with no palpable muscle spasms detected.  

In the February 2011 VA spine examination, the examiner reviewed the March 2010 neurology report.  The examiner reported the finding of the March 2010 neurological report (reported above).  The examiner found that the Veteran's disabilities had minimal functional impact and that he was able to attend to daily life activities and have gainful employment and his mobility was only minimally affected (although he could not perform heavy lifting or bending).

The VA peripheral nerve examination, by the same examiner who provided the May 2010 VA examination, repeated the previous May 2010 examination's results.  The VA peripheral nerves examination reported that the previous EMG/NCV study from March 2010 did not find evidence of peripheral neuropathy, but did find radiculopathy on the left upper extremity.  

Subsequent VA treatment records dated up to June 2014 continued to report issues with the Veteran's lower right extremity, such as stiffness in right ankle, difficult walking (limiting up to 70-80 steps according to a treatment note in June 2014), issues with right Achilles tendon tenderness, sharp lower extremity pain with burning and numbness (especially in the area of the right anterior thigh and leg), worsening balance, worsening numbness from thigh-to-mid shin affecting posture, numbness of the plantar surface of both feet, right leg "giving out," and bladder retention and emptying issues with no incontinence.  The Veteran's gait and balance and coordination were intact and continued to have normal muscle bulk, strength, and tone without atrophy through June 2014, excepting "giving away weakness at right side."  Sensation was last reported as "midline splitting decreased PP, light touch, vibration and temperature at [right upper extremity] the rest intact" in March 2014.  The VA was unable to contact the Veteran after June 2014, consistent with the Veteran's statements that he was leaving the country in September 2014.

Throughout the period of the appeal, the Board finds that the preponderance of the evidence shows a rating of 10 percent is warranted for radiculopathy of the right lower extremity, with symptoms as best described as mild.  The May 2010 VA examination noted that the Veteran had no issues with activities of daily life and walked unaided.  The February 2011 found that the Veteran's disabilities (presumably including all disabilities of the back, not just radiculopathy) had "minimal" effect on functions, including mobility and activities of daily life.  The Veteran reported numbness, pain, burning/ paresthesia, limits in the ability to walk long distances or for long period of time, reported wearing a leg brace at least some of the time, and reported issues with his knee giving out, all of which the Veteran is competent to report.  However, the Veteran was not found to have weakened muscle strength or atrophy and had normal reflexes.  No VA examiner or clinician described the Veteran's right lower extremity radiculopathy as either moderate or of a severity greater than moderate, nor has the Veteran described the functional limitations caused by the right lower extremities as such.  There also were no reports by the Veteran or observations by clinicians and examiners of loss of function such as strength, dexterity, or reflex.

Although the Veteran described the pain related to his back, neck, and lower extremities "as moderate to severe,"  the Board finds that this report of severe pain - not attached to any single disability - is not a statement that the Veteran had more than mild incomplete paralysis.  The Board also finds that the detailed objective findings and examinations by VA clinicians over an extended period of treatment are the only probative evidence regarding the severity of the Veteran's symptoms.  

Extra-schedular Rating

The Board has also considered whether referral to the VA Director of the Compensation and Pension Service for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available Rating Schedule for that service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the scheduler rating for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the Rating Schedule contemplates the claimant's disability, and the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  If the scheduler criteria does not contemplate the level of disability and symptomatology and is found inadequate, then the inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected right lower extremity radiculopathy.  The discussion above reflects that the symptoms of the Veteran's radiculopathy are fully contemplated by the applicable Rating Schedule.  A comparison between the level of severity and symptomatology of the Veteran's radiculopathy of the right lower extremity with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as discussed above.  The rating criteria provides for subjective categories that contemplate all symptoms and levels of dysfunction.  As shown above, the Veteran's level of severity was noted by clinicians as "minimal" with no symptoms described as "moderate" or greater in severity.  This categorization is squarely contemplated by the rating criteria.  As shown above, the Rating Schedule includes symptoms, which were addressed in the VA examination reports and which provided the basis for the disability rating assigned for the period on appeal.  In any event, the evidence does not reflect that there has been marked interference with employment (the Veteran was employed until around June 2014 and stated his loss of work was because of being abroad for extended periods of time), frequent hospitalization, or that the Veteran's symptoms have not otherwise rendered impractical the application of the regular scheduler standards.  Therefore, referral for consideration of extraschedular ratings for the Veteran's chronic low back strain is not warranted.  38 C.F.R. § 3.321(b)(1).  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Here, the rating criteria reasonably describe and assess the Veteran's disability levels and symptomatology pertaining to the right lower extremity radiculopathy.  The diagnostic criteria adequately describe the severity and symptomatology during the appeal period.  The Veteran has at no point during the current appeal indicated his right lower extremity radiculopathy, combined with his other service-connected disabilities (degenerative joint disease of the lumbar spine and cervical spine, tinnitus, radiculopathy of the left hand, and bilateral hearing loss) results in further disability when looked at in combination.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, extraschedular consideration is not warranted under Johnson.

No other issues were raised by the Veteran or the record.  As the preponderance of the evidence is against these claims, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


